Citation Nr: 0509241	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-08 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs 
compensation benefits in the amount of $2,658.20 was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $2,658.20.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1973 to July 1991.  

In August 2001, the Nashville, Tennessee, Regional Office 
(RO) retroactively amended the veteran's Department of 
Veterans Affairs (VA) compensation benefits as of May 30, 
2000, based upon T-'s, the veteran's son, receipt of VA 
Dependents Educational Assistance (DEA).  In August 2001, the 
RO informed the veteran in writing of the overpayment of VA 
compensation benefits in the amount of $2,658.20 and both his 
appellate and waiver rights.  In August 2001, the veteran 
submitted both a notice of disagreement (NOD) with the 
creation of the overpayment of VA compensation benefits in 
the amount of $2,658.20 and a request for waiver of recovery 
of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $2,658.20.  In January 2002, the 
veteran submitted a NOD with denial of his waiver request.  
In June 2002, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
solely the waiver issue.  In July 2002, the veteran submitted 
an Appeal to the Board (VA Form 9) from the denial of waiver 
of recovery of the overpayment in the calculated amount.  In 
January 2004, the Board remanded the veteran's claims to the 
RO for additional action to include issuing a supplemental 
statement of the case (SSOC) to the veteran and his 
accredited representative which addressed the issue of 
whether the overpayment of VA compensation benefits in the 
amount of $2,658.20 was properly created.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board observes that its January 2004 Remand noted that: 
(1) the veteran had submitted a timely NOD with the creation 
of the overpayment of VA compensation benefits in the amount 
of $2,658.20; (2) the veteran had not been issued a SOC or a 
SSOC which addressed that issue; and (3) the United States 
Court of Appeals for Veterans Claims (Court) had directed 
that, where a veteran has submitted a timely NOD with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  

In its remand instructions, the Board directed the RO to 
issue a SSOC to the veteran which addressed the issue of 
whether the creation of the overpayment of VA compensation 
benefits in the $2,658.20 was proper and included a full and 
complete discussion of (1) whether the overpayment of VA 
compensation benefits in the amount of $2,658.20 was properly 
created; (2) the veteran's entitlement to waiver of recovery 
of the overpayment of VA compensation benefits; and (3) all 
applicable laws and regulations.  

The March 2004 and July 2004 SSOCs issued to the veteran do 
not comply with the Board's enumerated instructions and 
address solely the issue of his entitlement to waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $2,658.20.  The Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, this case is REMANDED for the following action: 

The RO should issue a SOC to the veteran 
and his accredited representative which 
contains a specific, full, and complete 
discussion of (1) whether the overpayment 
of VA compensation benefits in the amount 
of $2,658.20 was properly created and (2) 
all applicable laws and regulations.  
Specifically, the SOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his accredited 
representative are informed that if the 
veteran continues to challenge the 
creation of the overpayment, he must 
submit a timely substantive appeal with 
that issue.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


